Citation Nr: 1631482	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.

This matter was previously before the Board in April 2015, at which time the Board denied entitlement to service connection for a lumbar spine disability, reopened a previously denied and final claim for service connection for a psychiatric disability, and remanded the issues of entitlement to service connection for a psychiatric disability and vertigo for additional development.  

In July 2015, the RO issued a rating decision in which it granted service connection for a psychiatric disability characterized as other specified depressive disorder.  To date, the Veteran has not indicated any objection to that grant.  As that constitutes a complete grant of the issue which was previously on appeal, that issue is not before the Board at this time.  

With regard to the claim of service connection for vertigo, the Veteran has been afforded a VA examination as directed by the Board in its prior remand, and medical opinions have been rendered which comply with the Board's prior directives.  The issue has been appropriately returned to the Board at this time.  




FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's presently diagnosed vertigo had its onset during active service or within one year of separation therefrom, or is otherwise related to any incident of active service.

2. The Veteran's presently diagnosed vertigo is not etiologically linked to, and has not been aggravated beyond its natural progression by his service-connected hearing loss and/or tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter dated March 24, 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, various medical and internet articles provided by the Veteran, Social Security Administration (SSA) records, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran has a present diagnosis of benign paroxysmal positional vertigo, for which he seeks service connection.  He has previously been afforded VA examinations in November 2013 and May 2014, although neither discussed the possible etiology of that condition.  Because those examinations did not provide etiology opinions with regard to the diagnosed condition, the Board issued a remand in April 2015 so that the Veteran could be provided with a new VA examination.

In June 2015, the Veteran was afforded a new VA examination in connection with his claim.  The examiner stated that the Veteran's vertigo is less likely than not related to his service-connected hearing loss or tinnitus.  Specifically, after a detailed interview with the Veteran, his symptoms did not clearly fit into any inner ear pathology.  Rather, his symptoms were more suggestive of a central pathology and he had a positive Romberg test which also indicated a central pathology.  As such, the examiner opined that his diagnosis was more consistent with migraine induced vertigo rather than inner ear pathology, and thus, it was not likely that his condition was due to his service-connected hearing loss or tinnitus.  (See VBMS C&P Exam, 7/6/2015).  

In December 2015, an addendum opinion was obtained which further discussed the Veteran's claim, including the possibility of any aggravation of the condition by his service-connected hearing loss or tinnitus and/or other connection to active service.  The examiner reviewed the entire claims file, including the Veteran's medical history, internet articles, and medical treatise evidence submitted by the Veteran.  The examiner also acknowledged that the Veteran is competent to report his symptoms and history.  The examiner concurred with the June 2015 opinion, stating that collectively, the medically-based, clinical evidence available in this case indicated that it is less likely than not that the claimed vertigo is related to, caused by, and/or aggravated by his service-connected hearing loss or tinnitus.  The examiner also explicitly stated that the review of the evidence and current medical literature lack strong supportive data to imply aggravation (described as permanent worsening beyond its natural progression) of vertigo by either hearing loss and/or tinnitus.  Further, the examiner also noted that the medical evidence of record did not support an onset of vertigo until nearly 45 years after separation from service, therefore, it was less likely than not that the claimed vertigo was related to or caused by his time in military service.  (See VBMS VA Examination, 12/2/15).  

In light of the above, the Board finds that service connection is not appropriate in this matter.  Although the Board acknowledges that the Veteran suffers from a present diagnosis of vertigo, there is no evidence of record that the claimed condition is etiologically related to service, or another service-connected disability.

At the outset, the Board finds that the criteria for presumptive service connection are not satisfied.  Although vertigo may be considered an organic disease of the nervous system, the Veteran's service treatment records do not show any evidence of such a condition during service.  Neither is there any evidence of such a condition until onset was reported by the Veteran between 2008 and 2009.  (See VBMS Medical Treatment Records, Non-Government Facility, 12/30/2009).  Likewise, the December 2015 examiner also found that onset was more likely to have occurred nearly 45 years after separation from service.  (See VBMS VA Examination, 12/2/15).  Accordingly, presumptive service connection is not appropriate in this matter.  38 C.F.R. §§ 3.307, 3.309.

Neither is there evidence of a direct nexus to service.  Here, the Board recognizes that the December 2015 VA examiner opined against a direct connection to service.  This opinion was rendered in consideration of the Veteran's own reported history, medical history, physical examination, and medical treatise evidence.  A review of the record has not revealed any additional evidence which would contradict this opinion.  Accordingly, the Board finds that service connection on a direct basis is not appropriate.  38 C.F.R. §§ 3.303, 3.304

Finally, the Board finds that the criteria for service connection for secondary service connection have also not been met.  The Board acknowledges that the Veteran is presently service connected for bilateral hearing loss and tinnitus.  However, both the June 2015 and December 2015 VA examination reports have opined against such a medical nexus.  Particularly, the Board finds the December 2015 VA addendum opinion to be extremely persuasive.  That opinion was based upon the entire medical record, the Veteran's reported history, the Veteran's submission of articles on vertigo, and known medical principles.  The opinion provided a detailed description of the condition, and provided a rationale for finding against either direct connection to or aggravation by the service-connected disabilities.   

The Board has conducted a detailed search of the Veteran's claims file but has found no evidence that would contradict the December 2015 VA addendum medical opinion.  Particularly, the Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that hearing loss or tinnitus may cause other issues such as vertigo is commonly known and, therefore, the Veteran's assertion that his service-connected conditions have caused his present disability has some tendency to make a nexus more plausible than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the June 2015 VA examination report and December 2015 addendum opinion more probative than the Veteran's statements.  The examiners who provided the associated opinions are medical professionals, with a much greater understanding of the inter-relationship between disorders and who are capable of distinguishing various causes of vertigo-like symptoms (inner ear versus central pathology).  These examiners were further able to review the overall record, including the Veteran's history and opinions.  Accordingly, the Board finds more persuasive the medical opinions finding in favor of a central pathology for the present disability.  

Therefore, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's service-connected hearing loss and tinnitus, and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for vertigo.  38 C.F.R. § 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).
  


ORDER

Entitlement to service connection for vertigo is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


